220 S.W.3d 689 (2007)
John D. ROGERS, Movant,
v.
KENTUCKY OFFICE OF BAR ADMISSIONS, Respondent.
No. 2006-SC-000880-OA.
Supreme Court of Kentucky.
February 22, 2007.

ORDER
Petitioner, John D. Rogers, has filed a petition before this Court seeking (1) reconciliation of SCR 2.080(4) with SCR 3.500(3) and (2) a declaration of qualifications to be reinstated to membership in the Kentucky Bar Association.
As to the issue of reconciliation, effective January 1, 2007, this Court amended SCR 3.500(3) to state, in pertinent part, as follows: "A general average of 75% or higher shall be deemed a passing score on the written examination." Thus, insofar as Rogers requests an amendment to SCR 3.500(3) to eliminate any distinction in grading between applicants for original bar admission and applicants for reinstatement, the point is moot.
Under the amended SCR 3.500(3) Rogers' score on the July 25, 2006, reinstatement examination would be a passing score. Accordingly, the Board of Bar Examiners is directed to certify that John D. Rogers successfully completed the examination.
All sitting. All concur.
Entered: February 22, 2007.
/s/ Joseph E. Lambert
Chief Justice